Deen, Presiding Judge.
Appellant Reed of Murray County was in the business of processing and reselling waste yarn which she purchased from dealers in textile by-products. After buying a large quantity of waste yarn from the Norman Paschall Company (Paschall), a Peachtree City firm, she was unable to pay for this yarn under the terms of the purchase agreement. Paschall therefore suggested an arrangement whereby she could gradually pay off the indebtedness by buying and selling yarn on Paschall’s behalf. Under this arrangement all proceeds were to be remitted to Paschall, which would then allocate one-third of the profit to Reed, one-third to Paschall, and one-third to retirement of the debt owed by Reed to Paschall.
Reed subsequently violated this agreement by selling a large quantity of yarn and retaining the proceeds herself rather than remitting them to Paschall. This transaction resulted in a loss to Paschall of $14,413.60, and when appellant did not undertake to reimburse Paschall, the latter preferred charges of theft by taking. Reed was found guilty and sentenced to ten years’ probation, a $1,000 fine, and 150 hours of community service. She moved for new trial on the general grounds and, after denial of the motion, appealed from the judgment on the ground of insufficiency of the evidence. Held:
Our examination of the record of the instant case indicates that there was sufficient competent evidence to authorize a rational trier of fact to find appellant guilty as charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). Although at trial appellant raised as defenses the assertions that she and Paschall had been in a partnership and that the money advanced by Paschall for purchase of the yarn was a “loan,” we find no competent evidence of record to substantiate these assertions. This enumeration is without merit.
*238Decided April 3, 1989.
Sheila Reed, pro se, S. Fenn Little, Jr., for appellant.
Jack O. Partain III, District Attorney, Steven M. Harrison, Assistant District Attorney, for appellee.

Judgment affirmed.


Birdsong and Benham, JJ., concur.